

WHITBY PRODUCT AGREEMENT (Ferric Citrate IR Tablets)
This Product Agreement (this “Product Agreement”) is issued under the Master
Manufacturing Services Agreement dated September 27, 2016 between Patheon
Manufacturing Services LLC and Keryx BioPharmaceuticals, Inc. (the “Master
Agreement”), and is entered into August 29, 2017 (the “Effective Date”), between
Patheon Inc., a Canadian corporation, having a place of business at [***]
(“Patheon”) and Keryx BioPharmaceuticals, Inc., a corporation existing under the
laws of Delaware, having a principal place of business at One Marina Park Drive,
12th Floor, Boston, MA 02210 (“Client”).


The terms and conditions of the Master Agreement are incorporated herein except
to the extent this Product Agreement expressly references the specific provision
in the Master Agreement to be modified by this Product Agreement. All
capitalized terms that are used but not defined in this Product Agreement will
have the respective meanings given to them in the Master Agreement.
The Schedules to this Product Agreement are incorporated into and will be
construed in accordance with the terms of this Product Agreement.
1.
Product List and Specifications: (See Schedule A attached hereto)

2.
Minimum Order Quantity, Annual Volume, and Price: (See Schedule B attached
hereto)

3.
Annual Stability Testing and Validation Activities (if applicable): (See
Schedule C attached hereto)

4.
Active Materials, Active Materials Credit Value, and Maximum Credit Value: (See
Schedule D attached hereto)

5.
Client Supply Chain Inventory Documentation Requirements: (See Schedule E
attached hereto)

6.
Yearly Forecasted Volume: Not applicable

    
7.    Territory: USA, Europe, Canada
8.
Manufacturing Site: [***]

9.
Governing Law: New York per the Master Agreement

10.
Inflation Index: PPI

11.
Currency: $ USD

12.
Initial Set Exchange Rate: 1:1.3401 (USD:CAD)

13.    Initial Product Term: From the Effective Date until December 31, 2024.
14.    Notices:
[***]


15.    Other Modifications to the Master Agreement: None
    


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Product Agreement as of the Effective Date set forth above.


PATHEON INC.
By: _/s/ Don Liscombe
Name: Don Liscombe
Title: VP and General Manager________


KERYX BIOPHARMACEUTICALS, INC.
By: /s/ Gregory P. Madison
Name: Gregory P. Madison____________
Title: President & CEO________________


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.







--------------------------------------------------------------------------------






SCHEDULE A
PRODUCT LIST AND SPECIFICATIONS
Product List
Auryxia (Ferric Citrate IR Tablets) [***]


Specifications
[***]



SCHEDULE B
MINIMUM ORDER QUANTITY, ANNUAL VOLUME, AND PRICE
[***]
           

SCHEDULE C
ANNUAL STABILITY TESTING AND VALIDATION ACTIVITIES
Stability Testing
Patheon and Client will agree in writing on any stability testing to be
performed by Patheon on the Products. This agreement will specify the commercial
and Product stability protocols applicable to the stability testing and the fees
payable by Client for this testing.
[***]










    
    



SCHEDULE D
ACTIVE MATERIALS


ACTIVE MATERIALS
SUPPLIER
Ferric Citrate
[***]



ACTIVE MATERIALS CREDIT VALUE
The Active Materials Credit Value will be as follows:
PRODUCT
ACTIVE MATERIALS
ACTIVE MATERIALS
CREDIT VALUE
Auryxia (Ferric Citrate IR Tablets)
Ferric Citrate
[***]



MAXIMUM CREDIT VALUE
Patheon's liability for Active Materials calculated in accordance with Section
2.2 of the Master Agreement in a Year will not exceed, in the aggregate, the
maximum credit value set forth below:
PRODUCT
MAXIMUM CREDIT VALUE
Auryxia (Ferric Citrate IR Tablets)
[***] per Year to Patheon under this Product Agreement.



YIELD TOLERANCE
[***]


SCHEDULE E
Client Supply Chain Inventory Documentation Requirements


[***]


Portions of this Exhibit, indicated by the mark “[***],” were omitted and have
been filed separately with the Securities and Exchange Commission pursuant to
the Registrant’s application requesting confidential treatment pursuant to Rule
24b-2 of the Securities Exchange Act of 1934, as amended.





